DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is being examined under the Track one program. 
Claims 1, 2, 5-18 and 94-96 are pending. 
This office action is in response to an amendment filed 5/18/2022.
The application claims priority to provisional application 63/115,503 filed 11/18/2020. 

Response to Amendments
The amendment was sufficient to overcome the objections to claims 1 and 3.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities: these claims appear to intend to depend from claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is vague and indefinite in that the metes and bounds of the term “derived from” are unclear.  It is unclear the nature and number of steps required to obtained a “derivative” of.  The term implies a number of different steps that may or may not result in a change in the functional characteristics of  from the source that it is “derived from”.  Furthermore, the protein coding sequences are not obtained from the human B cells, rather the coding sequences are so obtained. Applicants have not overcome this rejection.  The issue is that the term “derived from” is indefinite for reasons above. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 5-18, 94 and 96 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting or reducing the allergic response in a subject to an allergen by administering a pharmaceutical composition comprising a viral vector encoding an IgE antibody specific to the allergen wherein the AAV comprises a vector encoding the antibody wherein the coding sequence is operably linked a promoter to the subject wherein the antibody reduces the allergic response, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The rejection is maintained for reasons of record but extended to newly added claims relevant to the reasons below. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
Nature of invention.  The claims are drawn to preventing and treating an allergic response by use of  gene therapy to administer an allergen specific antibody or antigen binding portion. 
Scope of the invention. The scope of the claims is quite broad in that the vector is any, the allergen is any.   
 Number of working examples and guidance.  The specification is prophetic in nature. 
State of the art. The state of the art with regard to gene delivery is complicated. Delivery has been a persistent problem for gene therapy protocols and the route of delivery itself presents an obstacle to be overcome for the application of the vector therapeutically. The art has demonstrated through numerous publications, delivery of nucleic acid vectors in vivo is highly unpredictable for successful human therapy.  At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more.  The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered.  
		5) Amount of Experimentation Required. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.   In this case, the nucleic acid is broadly stated as being administered to anyone (with or without cancer and in the case with cancer, any cancer). In this case, there are two issues with the claims. First, they encompass naked nucleic acids wherein the administration will be intravenous amongst other methods that lead to complete degradation of the sequences. Secondly, the claims lack a promoter to drive expression of the sequences. Crystal teaches (page 2),  
	Most gene therapy drugs have two components: 1) the expression cassette in which a promoter drives the expression of the therapeutic gene; and 2) the delivery vehicle which mediates delivery of the expression cassette to the cell population targeted for the therapy (30,31). The challenge for the delivery vehicle is to bind to the target cell and deliver the genetic material to the site in the cell where it can function. Although there have been a number of human trials using naked plasmids alone or plasmids together with liposomes to enhance transfer of the plasmid to the target cell, most successful gene therapies have used recombinant viruses as the vehicle to deliver the expression cassette (32–34). The concept of using a virus to transfer the expression cassette is based on the knowledge that viruses have evolved to effectively transfer their genetic information to the cell they infect, and specifically to the site in the cell where the genetic information functions using the normal expression machinery of the cell, typically in the nucleus(30,31,35).		

6) Amount of Experimentation Required. The enablement of the instant invention has been assessed in light of the specification and the prior art available at the time of filing. As the claims have gaps, the method cannot be performed to the full breadth of the claims.   

Response to Arguments
Applicants argue that the specification enables a number of vectors which are disclosed in the specification. 
2164.08    Enablement Commensurate in Scope With the Claims [R-11.2013]
All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.
In this case, the claims recite a vector comprising a nucleic acid. Thus, first there must be a promoter to express from a vector. As well, in its broadest sense it is a naked nucleic acid. The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’. There is no known way to use naked nucleic acid such that one could deliver a transgene to subject and expect any nucleic acid to survive degradation and sequestration. This is doubly unlikely given the lack of promoter sequence on the coding sequence. Applicants argue that one could make the constructs in the lab and that one could add a promoter. However the claims require real world applicability wherein the art is clear that a narrower set of parameters is functional as the method is not performed in a lab but in a subject. 
	This method is based upon the therapeutic approach to treating allergens by use of mAb. The invention advances the art by using vectors. Unlike stimulating an immune response, the mAbs must be expressed and hence, the nucleic acid sequence must survive degradation and sequestration. It must be in an amount that is enough to express enough mAb. In fact, claim 7 requires that the mAb be expressed such that it stoichiometrically competes with endogenous IgE Abs. Hence, the concerns for gene therapy apply to the method. There must be sufficient levels of nucleic acid and a promoter so that the mAb is produced in sufficient amounts to “treat” the allergy which includes stoichiometric competition.
	Applicants suggestion of use of any virus or plasmid as supported by the prophetic list in the specification is not supported by the art. As shown by Mulia et al, the delivery of sequences is a complicated and unpredictable art wherein delivery is vehicle, target and format specific. One cannot rely on potential in light of the understanding that progress is limited (see i.e. page 1092-1093). The uses taught therein are based on advances in the art that have not been perfected but have promise. The requirements and necessary components are reviewed in the context of allergies by Crystal in the Jeremiah Metzger Lecture. 
(Page 2) Most gene therapy drugs have two components: 1) the expression cassette in which a promoter drives the expression of the therapeutic gene; and 2) the delivery vehicle which mediates delivery of the expression cassette to the cell population targeted for the therapy (30,31). The challenge for the delivery vehicle is to bind to the target cell and deliver the genetic material to the site in the cell where it can function. Although there have been a number of human trials using naked plasmids alone or plasmids together with liposomes to enhance transfer of the plasmid to the target cell, most successful gene therapies have used recombinant viruses as the vehicle to deliver the expression cassette.

Currently, four viruses are predominantly used for gene therapy: two RNA viruses (retrovirus and lentivirus) and two DNA viruses (adenovirus and adeno-associated virus).

To this end and absent evidence to the contrary, AAV mediates the desired effect, 
It is well established that the critical event in the pathogenesis of peanut allergy is the increased
and sustained production of peanut-specific immunoglobulin E (IgE) antibodies, which are bound by high-affinity Fcε receptors on mast cells and basophils (97,98). On cross-linking with allergen, the IgE immune complexes trigger the release of histamine and other proinflammatory mediators, which lead to the classic symptoms of type I hypersensitivity, including systemic reactions such as anaphylaxis (97–99).

Another issue is that the therapy according to the art and the specification must be anti-IgE therapy (also addressed by Crystal et al, page 5 and Hu et al). IgE must be neutralized for treatment which requires competing with endogenous IgE Abs.  Hence, the use of just an antibody or antigen binding domain does not suggest in light of the art sufficient mechanism to mediate treatment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-17 and 94-96 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crystal et al (US 10,293,059) as evidenced by Crystal2 (US 6,682,735). The rejection is maintained for reasons of record but extended to newly added claims relevant to the reasons below. 
Crystal et al teach AAV vectors (claim 1) encoding allergen specific anti-IgE antibodies or antigen binding fragments to inhibit or reduce immune response (allergic responses) (see abstract and col 1, line 23-61). The encoded sequence can be a monoclonal antibody (see figure 3). 
Crystal teaches that the encoded antibody is a high affinity IgE-binding monoclonal antibody (see col 8, line 61-67).
Regarding claim 5, it is not clear what amount of derivation meets the limits of the claims. In this case, Crystal teaches use of a monoclonal antibody coding sequence sourced from U.S. 6,682,735. This cited reference teaches sequences that are humanized sequences and capable of binding to human IgE (see col 7 and col 15 (below) of Crystal2). 
As used herein, anti-human IgE antibody means an antibody which binds to human IgE in such a manner so as to inhibit or substantially reduce the binding of such IgE to the high affinity receptor, FcRI. Preferably this anti-IgE antibody is E25.

Thus, the encoded monoclonal antibody is designed to have binding specificity to the one or more allergens and is designed to inhibit the binding of IgE to the IgE receptor on the surface of mast cells and basophils (see e.g. col 1, line 26-30) as regards claims 6 and 7. 
Regarding claims 8-11, the claim appears to be that the antibody can also be made in vitro. Crystal teaches use of bacteria and epithelial cells (see e.g. col 9, line 36 and col 16, line 13-15). This is performed using a plasmid (example 2). 
As claimed in claims 12-17, the allergens include food allergies such as milk, tree nuts, peanuts as well as fungal allergens (see e.g. col 11- col 12). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Crystal et al (US 10,293,059) as evidenced by Crystal2 (US 6,682,735) as applied to claims 1, 2, 5-17 and 94-96 above, and further in view of Wurth et al (JCI insight, 2018, pages 1-10).
Crystal et al do not teach that the fungus allergen to be targeted is Aspergillus. However, such IgE antibodies are known and could be used to design vectors for therapy (see Introduction, Wurth).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the mAB of Wurth et al in the design elements of Crystal et al. Such a modification would have resulted in a method encompassed by claim 18. As noted above: 1) Crystal et al teach means and steps of producing vectors encoding allergen specific IgE antibodies 2) Wurth et al teach that the mAB capable of treating Aspergillus allergic reactions is known in the art. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow expanded treatment. 

Response to Arguments
Applicants argue that the instant claims differ from the art by requiring an allergen specific antibody. However, Crystal et al is so directed. 
(2) FIGS. 1B-1D are graphs which depict experimental data illustrating the levels of total human IgG (FIG. 1B), total human IgE (FIG. 1C) and peanut-specific IgE (FIG. 1D) in NOD-scid-IL2Rgamma.sup.null (NSG) mice reconstituted with human blood mononuclear cells from a peanut allergic or control donor, as measured by ELISA (mean±SEM, n=4/group).

The method uses peanut specific IgE (antibodies). The peanut is the allergen and Crystal teaches that the method requires use of a peanut allergen specific IgE.

    PNG
    media_image1.png
    267
    274
    media_image1.png
    Greyscale

(75) The results show that mice reconstituted with mononuclear cells of a donor with or without peanut allergy had increasing levels of human IgG following reconstitution (FIG. 1B). In contrast, after peanut sensitization, only the mice reconstituted with mononuclear cells from the peanut allergic subjects expressed total human IgE and peanut-specific IgE (FIGS. 1C and 1D).

All of applicants arguments are so directed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633